DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3, 6-7, 10, 13, and 19 have been cancelled. Claims 1-2, 4-5, 8-9, 11-12, 14-18, and 20 are still pending in this Application. 
Response to arguments/Amendments
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents 10,183,266 and US patent Application 15937602 has been reviewed and is accepted. The terminal disclaimer has been recorded. The terminal disclaimer overcomes each of the rejections under double patenting rejection and, thus, they have been withdrawn.  	 


Allowable Subject Matter/Reason of Allowance
Claims 1-2, 4-5, 8-9, 11-12, 14-18, and 20 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the combination as a whole in combination with the other claimed elements; the limitations of  a system comprising:
	Claim 1 “…one or more sensors associated with the wet-cooled heat exchanger, wherein one of the one or more sensors includes a sensor for monitoring contaminants in the air associated with the wet-cooled heat exchanger; 

	 	one or more processors of the data collection platform; 
 		a communication interface of the data collection platform; and 
 		memory storing executable instructions that, when executed, cause the data collection platform to: 
			receive, from the one or more sensors associated with the wet-cooled heat exchanger, sensor data comprising operation information associated with the wet- cooled heat exchanger; 
			correlate the sensor data comprising the operation information associated with the wet-cooled heat exchanger with weather data corresponding to weather at a geographic location of the wet-cooled heat exchanger and a time that the sensor data was collected; and  
			transmit the sensor data; and 
	a data analysis platform, comprising: 
		one or more processors of the data analysis platform; 
a communication interface of the data analysis platform; and 			memory storing executable instructions that, when executed, cause the data analysis platform to: 
		receive, from the data collection platform, the sensor data comprising the operation information associated with the wet-cooled heat exchanger; 
		analyze the sensor data comprising the operation information associated with the wet-cooled heat exchange; 

 		based on determining a problem in the wet-cooled heat exchanger, determine a recommended adjustment to an operating condition of the wet-cooled heat exchanger; and 
 	  	send a command configured to cause the recommended adjustment to the operating condition of the wet-cooled heat exchanger”.
The reasons for allowance of Claim 20 are that the prior art of record, including the references cited below, neither anticipates, nor renders obvious the combination as a whole in combination with the other claimed elements; the limitations of  a method comprising:
	Claim 20 “…	correlating the temperature sensor data associated with the wet-cooled heat exchanger with weather data corresponding to weather at a geographic location of the wet-cooled heat exchanger and a time that the temperature sensor data was collected;
 	…determining, based on correlating the temperature sensor data with the weather data, whether the weather at the geographic location of the wet-cooled heat exchanger caused a problem in the wet-cooled heat exchanger;
	 based on the problem in the wet-cooled heat exchanger, determining, by the data analysis computing device, a recommended adjustment to an operating condition of the wet-cooled heat exchanger; and

	As dependent claims 2, 4-5, 8-9, 11-12, 14-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
 	The prior art of record previously used Hodges et al (US 20100100404), Nixon et al (US 20180113442), Rollings et al (US 20160069624), and Goettl (US 4361522), or any prior art previously cited but not used in any rejection, neither anticipates nor renders obvious the above recited combination of limitations for at least the reasons specified/shown in Applicant’s arguments filed on 09/09/2020 and 07/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117